Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 April 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes 28 April 1778
I have recvd. your Favour of the 18th Instant and immediately wrote to a Friend in England to convey some necessary supplies to Capt. Collis drawing on me for the amount.
The Prize Money I refer’d to in my Letter was what was carried to the Commissioners Credit at Morlaix and L’orient, which will be found to be so much Deduction, from the Lexington and the Rawleighs Expences.
I hope you will not disapprove of my Conduct to Mr. S, but as my orders from the Commissioners remain unrecalled I could not avoid it without risquing their censure for neglect of Duty.
I am sorry to find you think I show your Letters, and can’t think who could write that circumstance back in a Fortnight, unless you refer to a Letter Mr. Carmichael wrote you in which he says “I could appeal from ——— mad, to ——— in his Senses” but this I assure you was an opinion he had formed from his own observation, which he often mentioned to me, it was therefore no Repetition of your Letter, tho’ I confess I did in confidence show it to him.
I shall be glad if you will answer me relative to the Lexingtons Frenchmen that escape from Prison Viz. whether Congress allows Wages during imprisonment.
I hope in about a Fortnight to gain strength enough to perform the Journey, but for want of this I should have been with you some time ago. I am ever Your dutifull and affectionate Kinsman
J Williams J
 
Addressed: Doctor Franklin
Notation: Williams Jona. 28. April 1778.
